DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

3.	Applicant’s arguments, see page 6, line 7 to page 8, line 3, filed 1 September 2021, with respect to the rejections of claims 1-14 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Ouchi et al. (US 2016/0151740 A1) reference.

Claim Rejections - 35 USC § 103

4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

5.	Claims 1-3 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi et al. (US 2016/0151740 A1) in view of Schmidt (US 6,352,641 B1).

With regard to claim 1, 2 and 11, Ouchi et al. discloses a spiral-wound gas separation membrane element comprising a perforated central tube (12) and a laminated body (14) wound around the central tube, wherein the laminated body includes a separation membrane-flow channel member composite body including a gas separation membrane (20) and a flow channel member (24) that forms a gas flow channel, the gas separation membrane including a hydrophilic (see paragraphs [0079] and [0088]-[0090]) resin composition layer (20a) having a first surface and a second surface opposite the first surface, a first porous layer (support 20b) disposed on the first surface of the hydrophilic resin composition layer, and a second layer (protection member, see paragraph [0262]) disposed on the second surface of the hydrophilic resin composition layer, the flow channel member having four end portions, the gas separation membrane (20) being folded with the first porous layer (20b) being located outside the hydrophilic resin composition layer, and the flow channel member (24) being sandwiched in the folded gas separation (see Fig. 6) at Figs. 1-9, the abstract and paragraphs [0044]-[0090] and [0262].
Ouchi et al. does not disclose the second layer disposed on the second surface of the hydrophilic resin composition layer being porous or the flow channel member being provided with a first cover that covers one end portion of the four end portions.
It would have been obvious to one of ordinary skill in the art to form the second layer as a porous second layer, such as by using a stretched PTFE tape, to avoid blocking a portion of the membrane and to allow the entire membrane surface area to be used for permeation and separation.
Schmidt discloses providing a first cover (protective sheath 10, see col. 2, line 67 to col. 3, line 4 and col. 3, line 66 to col. 4, line 2) that covers one end portion of the four end portions, and the first cover (10) being located closest to a turn-back part (terminus 2) of the folded gas separation membrane at Figs. 1 and 2, the abstract and col. 2, line 50 to col. 4, line 56.
It would have been obvious to one of ordinary skill in the art to incorporate the first cover of Schmidt into the membrane element of Ouchi et al. to provide additional protection for the gas separation membrane, as suggested by Schmidt at col. 3, lines 7-65.


With regard to claim 3, Ouchi et al. discloses the flow channel member (24) including a layer formed of a net including a resin material at paragraphs [0072]-[0075].

With regard to claim 8, Ouchi et al. discloses the hydrophilic resin composition layer including a hydrophilic resin and an acid gas carrier capable of reversibly reacting with an acid gas at paragraphs [0078]-[0079], [0088]-[0090] and [0143]-[0153].

With regard to claims 9 and 10, Ouchi et al. as modified by Schmidt discloses a separation membrane module (10) comprising at least one spiral-wound gas separation membrane element of claim 1 in a housing (16, 18) as well as a gas separation apparatus comprising the at least one gas separation membrane module. See Ouchi et al. at Fig. 1 and paragraphs [0043]-[0046].

With regard to claim 12, Ouchi et al. as modified by Schmidt likewise discloses the corresponding method for manufacturing the spiral-wound gas separation membrane element including providing the first cover (protective sheath 10 of Schmidt) on the flow channel member (24 of Ouchi et al.), and producing the separation membrane-flow channel member composite body by disposing the first cover of the flow channel member closest to the turn-back part. See Ouchi et al. at Figs. 1-9, the abstract and paragraphs [0044]-[0090] and [0262] and Schmidt at Figs. 1 and 2, the abstract and col. 2, lime 50 to col. 4, line 56.

s 4-7, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi et al. (US 2016/0151740 A1) in view of Schmidt (US 6,352,641 B1), and further in view of Narita et al. (US 2016/0136572 A1).

With regard to claims 4-7, Ouchi et al. and Schmidt do not disclose the gas separation membrane having a penetration region into which a resin or a cured material of a resin is penetrated and which is disposed on an outer side of the turn-back part.
Narita et al. discloses a spiral-wound gas separation membrane including a penetration region into which a resin or a cured material of a resin (epoxy adhesive 8a, see paragraphs [0136]-[0138]) is penetrated and which is disposed on an outer side of a turn-back part, wherein the gas separation membrane includes a cover (auxiliary support film 3) disposed on the penetration region and including a film disposed to cover the penetration region at Figs. 8G and 8I, the abstract and paragraphs [0136]-[0138] and [0206]-[0208].
It would have been obvious to incorporate the penetrating adhesive and second cover of Narita et al. into the membrane element of Ouchi et al. and Schmidt to provide additional protection against gas leakage. In particular, while the first cover layer on the flow channel member will provide protection for the membrane, the penetrating adhesive and second cover of Narita et al. will provide further protection against gas leaking in the event that the first cover layer is not sufficient to protect against all mechanical damage.

With regard to claims 13 and 14, Ouchi et al. and modified by Schmidt and Narita et al. likewise discloses the corresponding method including forming the penetration region and providing the second cover on the penetrating region. See Narita et al. at Figs. 8G and 8I, the abstract and paragraphs [0136]-[0138] and [0206]-[0208].

Conclusion

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
November 8, 2021